Citation Nr: 1400599	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral vascular disease to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to a temporary total rating for based on coronary artery surgery necessitating convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to September 1975.

This appeal arises before the Board of Veterans' Appeals (Board) from August 2007 and September 2008 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that in his substantive appeals, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran later withdrew his hearing requests, and has not requested that a new hearing be scheduled.  As such, his hearing requests are deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of entitlement to a rating in excess of 20 percent for type II diabetes mellitus, entitlement to service connection for PTSD and entitlement to service connection for peripheral vascular disease to include as secondary to service-connected type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 16, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to a temporary total rating for based on coronary artery surgery necessitating convalescence was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a temporary total rating for based on coronary artery surgery necessitating convalescence have been met.  38 U.S.C.A. §7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in a statement received at the Board on October 16, 2013, specifically indicated he was withdrawing his appeal for the issue of entitlement to a temporary total rating for based on coronary artery surgery necessitating convalescence.  As such, the Board finds the Veteran has withdrawn the appeal of this specific claim, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal of entitlement to a temporary total rating for based on coronary artery surgery necessitating convalescence is dismissed.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to a rating in excess of 20 percent for type II diabetes mellitus, entitlement to service connection for PTSD and entitlement to service connection for peripheral vascular disease to include as secondary to service-connected type II diabetes mellitus.

Regarding the Veteran's claim for entitlement to service connection for peripheral vascular disease to include as secondary to service-connected type II diabetes mellitus, VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran underwent a VA examination in August 2008.  The examiner concluded that the Veteran's peripheral vascular disease was less likely than not caused by his diabetes since he had many risk factors.  While the examiner determined that the Veteran's peripheral vascular disease was not due to his service-connected type II diabetes mellitus, he did not address whether the Veteran's service-connected type II diabetes mellitus has aggravated his peripheral vascular disease.  See 38 C.F.R. § 3.310; See Allen, supra.  

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for peripheral vascular disease as secondary to service-connected type II diabetes mellitus and that further medical clarification in connection with this claim is warranted.

Regarding the remaining claims, the Board notes that the Veteran was scheduled for VA examinations in November 2011 for his service connection for PTSD claim and his claim for a rating in excess of 20 percent for type II diabetes mellitus.  Specifically, the Veteran was scheduled for an examination to determine if he had a clinical diagnosis of PTSD that was etiologically related to his service and for a VA examination to determine the current severity of his diabetes as there was evidence of worsening of the Veteran's type II diabetes mellitus, and the last VA examination was in August 2008.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Veteran subsequently failed to report to his scheduled November 2011 VA examinations.  As a result, when denying the Veteran's claims for an increased and service connection, the February 2012 supplemental statements of the case (SSOCs) noted that there was no evidence that the Veteran failed to report for his examinations due to good cause.  However, in February 2012 and March 2012 correspondences, the Veteran's wife noted that she had notified the VA that the Veteran would be unable to attend his examinations as he had been a resident of a nursing home since August 2011 due to dementia and the residuals of a stroke he suffered.  The Veteran's wife indicated that the Veteran was not unwilling to report for these examinations, but rather he was unable to report for these examinations due to his condition.

Additionally, in a November 2013 Informal Hearing Brief, the Veteran's representative noted that while the Veteran's claims were denied due to the Veteran's inability to attend examinations at his local VA Medical Center, his nonattendance was through no fault of his own as he was recovering from a stroke and is unable to leave his nursing home.  The representative requested that VA make arrangements for a VA examiner to examine the Veteran at his nursing home facility and if this was not feasible, for an examiner to review the record.

The Board notes the similarities between the facts of this case and the facts of Bolton v. Brown, 8 Vet. App. 185 (1995), a case involving an incarcerated veteran.  In Bolton, the United States Court of Appeals for Veterans Claims (the Court) noted that incarcerated veterans are entitled to the same care and consideration given to other veterans.  Bolton, 8 Vet. App. at 191 (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  The Court noted that although the RO claimed an inability to get a fee-basis physician to conduct an examination in the correctional facility, the record contains neither information concerning the efforts expended by the RO in that regard nor any explanation as to why a VA psychiatrist was not directed to perform the examination.  Bolton, 8 Vet. App. at 191.  The same principles apply in this case involving the Veteran who resides at a nursing home.

As the Veteran appears unable to travel for even a VA fee-basis examination, the Appeals Management Center (AMC) must determine the feasibility of performing the examination in regard to his service-connected diabetes at the assisted living facility.  With respect to the claim of service connection for PTSD, however, the Board notes that the Veteran's wife has indicated that he is unable to provide specifics to any questions he may be asked.  Under these circumstances, the Board finds that the RO should obtain a medical opinion based on a review of the Veteran's medical records and previously submitted statements.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the AMC should schedule the Veteran for a VA examination, if necessary on a fee-basis, to determine the extent of his diabetes mellitus.  If the Veteran cannot travel for a VA examination, to include examination on a fee-basis, the AMC should arrange for the examination to be conducted at the nursing home where the Veteran resides on either a fee-basis or have a VA employee who can travel go to the nursing home where he resides to conduct the examination.  The claims folder is to be made available to the examiner to review.  The examiner should determine the current severity of his service-connected diabetes mellitus.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  The RO/AMC should arrange for the same examiner who conducted the August 2008 VA examination, if possible, to review the claims folder and determine whether the Veteran's peripheral vascular disease is aggravated by his service-connected type II diabetes mellitus.  If the August 2008 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should furnish an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's peripheral vascular disease disability is aggravated by his service-connected type II diabetes mellitus disability.  If the examiner finds that the Veteran's peripheral vascular disease disability has been permanently worsened by his service-connected type II diabetes mellitus disability, to the extent feasible, the degree of worsening should be identified.  The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiner in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

4.  Then, the AMC/RO should arrange for the claims file to be provided to an appropriate psychiatrist or psychologist in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may  have been present at any time during the pendency of this appeal (under DSM-IV criteria), to include PTSD.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service, to include a fear of hostile military or terrorist activity.  All opinions expressed by the examiner must be accompanied by a complete rationale.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


